DETAILED ACTION
Response to Amendment
The amendment filed on 12/14/2021 is acknowledged and entered by the Examiner. Claims 9 and 10 have been canceled. Claims 1-8 are currently pending in the instant application.  
The rejection of claims 9-10 under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2021/0050587 Al) is withdrawn in view of Applicant’s amendment.
Examiner’s Statement of Reason for Allowance
Claims 1-8 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 12/14/2021, have been carefully reviewed and searched. The closest new prior art found is to CN107910198A (hereinafter Dongjin).
	Dongjin discloses a method for preparing Co9S8/C composite (cobalt sulfur-carbon composite) comprising steps of pre-carbonizing cobalt precursor material (Co3(BTC)2*DMF) and sulfidizing treatment (See Abstract). However, Dongjin does not disclose or suggest the method comprising the steps of
sulfurizing the metal-carbon composite in a sulfur atmosphere to
produce a metal-metal sulfide-carbon composite; removing metal
particles from the metal-metal sulfide-carbon composite to
produce a metal sulfide-carbon composite; and merging sulfur
particles in the metal sulfide-carbon composite to produce a metal sulfide-sulfur-carbon composite as required in claim 1. Therefore, claim 1 is allowable over the prior art of record. Claims 2-8 directly or indirectly depend from claim 1 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761